HUMPHREYS, J., (dissenting). I do not differ from my colleagues on the canons for the construction of statutes, but differ from them as to the meaning of the statute in question under the rules of construction invoked. The construction placed upon section 1 of Act 13 of the Acts of 1917 by the majority, limits its application to carriers or persons who bring liquor into the State for a particular person or who deliver liquors to another in the State. In other words, the majority make delivery to some one or shipment or transportation to a particular person the gist of the offense. Under the majority construction, an individual can bring all the liquor he desires into the State for his own use or for purposes of sale without punishment as long as he keeps it in his possession. Such a construction, in my humble judgment, contravenes the plain language of the act. Shipment into this State or transportation into this State is just as much the gist of the offense as delivery. Each is clearly made an offense under section 1 of the statute. Three offenses are provided for in said section, towit: To ship into the State, to transport into the State, or. to deliver in this State to any person, firm or corporation within this State. It will be observed that the language is “to ship or transport into, or deliver to. * * * ” The statement is in the alternative, and each act should be construed as a separate offense in order to give full effect to the statute. As I read it, the only exemption provided for is the right to ship, transport or deliver wine for sacramental purposes or alcohol for strictly medicinal or mechanical purposes. A reading of the whole act, and especially sections 8 and 9 of the act, convince me that the Legislature intended to pass a “bone dry” law for the State of Arkansas. The title of the act is in perfect accord with my construction and clearly imports an intention on the part of the Legislature to pass a “bone dry” law. An identical statute to the one under construction was passed by the State of Georgia in 1915. One is impelled to the belief, after reading the two statutes, that the Arkansas law was copied from the Georgia law. The Georgia statute was under construction in the case of Hendry v. State, 93 S. E. 413, and that court unanimously agreed upon the second and third divisions of the decision, which are as follows: “2. The act of the Legislature approved November 18, 1915, in reference to intoxicating liquors (Laws Ga. Ex. Sess. 1915, p. 90), makes it illegal for individuals, although they are not carriers for hire, to ship or transport the prohibited liquors therein specified in quantities in excess of that allowed by law from another State into the State of Georgia.” “3. The court below did not err in charging the jury that ‘no person in Georgia has the right now, under the law, to ship into this State any intoxicating liquors whatever for illegal sale, and if any person does so he violates the law.’ ” Because of the striking similarity in the Georgia and Arkansas statutes, I regard the Georgia, case as the best case authority on the question. It is more nearly in point than any other ease, being a construction of a statute from which our own was taken. By analogy, my construction of this statute is supported by Watkins v. State, 165 Pac. 621, and United States v. Chavez, 228 U. S. 525. My construction does not run counter to any language used in the act.' For the reasons expressed, I register my dissent from the original opinion handed down by the majority, as well as the additional opinion of the majority on motion for rehearing.